DETAILED ACTION
This Office action for U.S. Patent Application No. 16/343,582 is responsive to communications filed 16 February 2021, in reply to the Non-Final Rejections of 2 September 2020 and 8 September 2020, and the Notice of Non-Compliant Amendment of 16 December 2020.
Claims 9, 12, 14, 17, and 19–21 are pending.
In the 8 September 2020 Non-Final Rejection, claim 21 was rejected under 35 U.S.C. § 112(a) as not supported by the original specification.  Claim 21 was rejected under 35 U.S.C. § 102(a)(1) as anticipated by any non-transitory computer-readable medium manufactured or sold in the United States at least one year before 19 October 2016, storing a bitstream generated by an image encoding method.  Claims 9, 14, 19, and 20 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2012/0033728 A1 (“Cho”) in view of U.S. Patent Application Publication No. 2015/0023405 A1 (“Joshi”).  Claims 12 and 17 were rejected under 35 U.S.C. § 103 as obvious over Cho, Joshi, and U.S. Patent Application Publication No. 2013/0022109 A1 (“Kanou”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims have been considered.  The rejections of claim 21 under 35 U.S.C. §§ 112(a) and 102(a)(1) are withdrawn, as the claim now is directed to a medium storing executable instructions for a computer to perform, supported by the specification as originally filed.

Response to Arguments
Applicant's arguments filed with respect to claim 9, and by extension, claims 14, 19, 20, and 21, have been fully considered but are moot in view of new grounds of rejection.
Applicant first alleges that ¶¶ 0055 and 0137 of Joshi do not cite specifically the claimed amended limitation that “when the adaptive interpolation filter is determined to be applied at the determining, filter tap information is obtained”.  Applicant specifically distinguishes the use of certain two-tap and three-tap filters for DC filters in ¶ 0137 from this claimed limitation.  The examiner respectfully disagrees on this point.  In Joshi, a filter in general is only applied, and its characteristics are only determined, when the filter is not disabled.  Claim 9 specifies “filter tap information is obtained”, but not how the filter tap information is obtained.  Under the Broadest Reasonable Interpretation standard, obtaining filter tap information may be determining to use a specific filter with certain tap lengths.  However, the amended claim 9 further recites that “selecting the interpolation filter is performed by selecting a filter based on the filter tap information”.  This limitation makes claim 9 distinct from Joshi, in which the filter tap information is dependent on a filter selection.
Applicant further attempts to distinguish claim 9 from Kanou because in Kanou, “selection of six-tap or eight-tap filter is performed according to pixel position”.  However, in Kanou, filter tap information dependent on a pixel position is still “filter tap information” under the Broadest Reasonable Interpretation standard.  The claims do not state how the filter tap information is obtained.  It is noted the specification plainly recites that the filter tap information is a transmitted syntax element. Specification e.g., ¶¶ 0070, 0073–74.  An amendment specifying this unclaimed element, for example by claiming for the image decoding claims receiving transmitted filter tap information, and for the image encoding claims, receiving transmitted filter tap information, would distinguish from a combination of Cho, Joshi, and Kanou.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 14, 17, and 19–21 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0033728 A1 (“Cho”) in view of U.S. Patent Application Publication No. 2015/0023405 A1 (“Joshi”) and in view of U.S. Patent Application Publication No. 2013/0022109 A1 (“Kanou”).
Cho, directed to an interpolation filter for a video codec, teaches with respect to claim 9:
An image decoding method (Abstract, “The present invention relates to a method . . . for encoding and decoding images”) comprising:
generating motion information of a current block based on motion information of neighboring blocks spatially adjacent to the current block (¶ 0028, context information for input image block includes information from spatially adjacent block);
acquiring a reference block from a reference picture (id., context information from temporally adjacent block) based on the generated motion information of the current block (¶¶ 0041, 0063, 0080, 0103; select reference image block having minimum temporal correlation to input image block)
. . .
selecting an interpolation filter in case the adaptive interpolation filter is determined to be applied at the determining (¶ 0033, “interpolation is performed by adaptively selecting an interpolation filter according to a coding mode set for a current MB 111 in the present invention”);
generating a prediction block for the current block by performing interpolation for the reference block using the selected interpolation filter (¶ 0027, “a prediction block is generated using an adaptive interpolation filter reflecting context information of an input image”); and
generating a reconstructed block for the current block based on the prediction block (¶ 0107, filtered image blocks are used as reconstructed reference image blocks for predicting the next input image in decoder).
The claimed invention first differs from Cho in that in the claimed invention, adaptive interpolation is not necessarily always performed, but is actively determined whether to be performed or not.  However, Joshi, directed to an intra-prediction filter, teaches a video decoder that “may adaptively disable, based on a syntax element, one or more filters used for intra-prediction”.  Joshi, Abstract.  This determination is performed based on encoding information of the current block (Joshi ¶ 0055, filter disable flag is encoded as a block-level syntax element), and selecting the interpolation filter is performed according to filter tap information transmitted through the bitstream (Joshi e.g. ¶ 0137, filter length is determined by location of sample within a prediction block).  It would have been obvious at the time of effective filing to modify the Cho adaptive filter to be enabled or disabled selectively, as taught by Joshi, because Joshi states in ¶ 0053 that a selectively disabled filter increases coding efficiency in video content containing sharp edges.
The claimed invention further differs from Cho in that the invention specifies selecting the interpolation filter is performed “based on the filter tap information”.  This is distinct from Joshi ¶ 0137, in which it appears filter length is dependent on a filter mode type, such as a DC mode.  However, Kanou, directed to a video codec, teaches selecting a filter tap length, such as between certain six-tap and eight-tap filters, based on interpolation pixel position.  Kanou Figs. 2–3.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Cho to select adaptively among the Kanou 6 and 8 tap interpolation filters, in order to balance prediction efficiency and processing requirements (Kanou ¶¶ 0013–15).

Regarding claim 12, this claim is directed to selecting between a 6-tap filter and an 8-tap filter.  Cho does not specify filter length, and Joshi specifies a choice between a two-tap or a three-tap filter (e.g., ¶ 0420).  However, Kanou, directed to a video codec, discloses with respect to claims 12 and 17, selecting an interpolation filter by selecting one among a 6-tap filter and a 8-tap filter (Figs. 2–3, selection of six-tap or eight-tap interpolation filters due according to pixel position).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Cho to select adaptively among the Kanou 6 and 8 tap interpolation filters, in order to balance prediction efficiency and processing requirements (Kanou ¶¶ 0013–15).

Regarding claim 14, Cho in view of Joshi teaches:
An image encoding method (Cho Abstract, “The present invention relates to a method . . . for encoding and decoding images”) comprising:
determining whether to apply an adaptive interpolation filter to a reference block used for inter prediction of a current block (Joshi Abstract, adaptively disabling one or more filters used for intra-prediction);
selecting an interpolation filter in case the adaptive interpolation filter is determined to be applied at the determining  (Cho ¶ 0033, “interpolation is performed by adaptively selecting an interpolation filter according to a coding mode set for a current MB 111 in the present invention”);
generating a prediction block for the current block by performing interpolation for the reference block using the selected interpolation filter (Cho ¶ 0027, “a prediction block is generated using an adaptive interpolation filter reflecting context information of an input image”); and
generating residual signal for the current block based on the prediction block (Cho ¶ 0091, image block generator in encoder generates “image block comprised of a residual signal corresponding to an image block composed of a residual signal corresponding to the error difference between the input current image block and the prediction block generated in the mode selected”),
wherein information indicating whether to apply the adaptive interpolation filter is encoded into a bitstream (Joshi ¶ 0055, filter disable flag is encoded as a block-level syntax element), and
wherein, when the adaptive interpolation filter is determined to be applied at the determining, filter tap information is obtained, (Joshi ¶ 0137, filter length selection according to sample position within a prediction block) and
wherein the selecting the interpolation filter is performed by selecting a filter based on the filter tap interpolation (Kanou Figs. 2–3, determine filter size based on interpolation pixel position).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Cho to select adaptively among the Kanou 6 and 8 tap interpolation filters, in order to balance prediction efficiency and processing requirements (Kanou ¶¶ 0013–15).
It would have been obvious at the time of effective filing to modify the Cho adaptive filter to be enabled or disabled selectively, as taught by Joshi, because Joshi states in ¶ 0053 that a selectively disabled filter increases coding efficiency in video content containing sharp edges.

Regarding claim 17, this claim is directed to selecting between a 6-tap filter and an 8-tap filter.  Cho does not specify filter length, and Joshi specifies a choice between a two-tap or a three-tap filter (e.g., ¶ 0420).  However, Kanou, directed to a video codec, discloses with respect to claims 12 and 17, selecting an interpolation filter by selecting one among a 6-tap filter and a 8-tap filter (Figs. 2–3, selection of six-tap or eight-tap interpolation filters due according to pixel position).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Cho to select adaptively among the Kanou 6 and 8 tap interpolation filters, in order to balance prediction efficiency and processing requirements (Kanou ¶¶ 0013–15).

Regarding claim 19, Cho in view of Joshi teaches:
An image decoding apparatus (Cho Fig. 13, ¶ 0095; video decoding apparatus), comprising:
a prediction unit for generating a prediction block for a current block based on motion information extracted from a bitstream (Cho Fig. 13, ¶ 0102; prediction block generator 705); and
an adder for generating a reconstructed block based on the prediction block (Cho Fig. 13, ¶ 0106, image block recoverer 710 that “add[s] the prediction block generated from the prediction block generator 705 to the differential image block data decode by the image block decoder 700”),
wherein the prediction unit is configured to:
generate motion information of a current block based on motion information of neighboring blocks spatially adjacent to the current block (Cho ¶ 0028, context information for input image block includes information from spatially adjacent block),
acquire a reference block from a reference picture (id., context information from temporally adjacent block) based on the generated motion information of the current block (Cho ¶¶ 0041, 0063, 0080, 0103; select reference image block having minimum temporal correlation to input image block),
determine whether to apply an adaptive interpolation filter to a reference block (Joshi Abstract, video decoder “may adaptively disable, based on a syntax element, one or more filters used for intra-prediction”),
select an interpolation filter in case the adaptive interpolation filter is determined to be applied at the determining (Cho ¶ 0033, “interpolation is performed by adaptively selecting an interpolation filter according to a coding mode set for a current MB 111 in the present invention”), and
generate a prediction block for the current block by performing interpolation for the reference block using the selected interpolation filter (Cho ¶ 0107, filtered image blocks are used as reconstructed reference image blocks for predicting the next input image in decoder),
wherein  the prediction unit determines whether to apply the adaptive interpolation filter by information transmitted through the bitstream (Joshi ¶ 0055, filter disable flag is encoded as a block-level syntax element), and
wherein, when the adaptive interpolation filter is determined to be applied at the determining, filter tap information is obtained, (Joshi ¶ 0137, filter length selection according to sample position within a prediction block) and
wherein the selecting the interpolation filter is performed by selecting a filter based on the filter tap interpolation (Kanou Figs. 2–3, determine filter size based on interpolation pixel position).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Cho to select adaptively among the Kanou 6 and 8 tap interpolation filters, in order to balance prediction efficiency and processing requirements (Kanou ¶¶ 0013–15).
It would have been obvious at the time of effective filing to modify the Cho adaptive filter to be enabled or disabled selectively, as taught by Joshi, because Joshi states in ¶ 0053 that a selectively disabled filter increases coding efficiency in video content containing sharp edges.

Regarding claim 20, Cho in view of Joshi teaches:
An image encoding apparatus (Cho Fig. 11, ¶ 0065; video coding apparatus), comprising:
A prediction unit for generating a prediction block for a current block by performing motion prediction (Cho Fig. 11, ¶ 0081; motion compensator 540); and
a subtractor for generating a residual block based on the prediction block (Cho Fig. 11, ¶ 0068; image block generator 510 that generates a differential image block),
wherein the prediction unit is configured to:
determine whether to apply an adaptive interpolation filter to a reference block used for inter prediction of the current block (Joshi Abstract, adaptively disabling one or more filters used for intra-prediction),
select an interpolation filter in case the adaptive interpolation filter is determined to be applied (Cho ¶ 0033, “interpolation is performed by adaptively selecting an interpolation filter according to a coding mode set for a current MB 111 in the present invention”), and
generate the prediction block for the current block by performing interpolation for the reference block using the selected interpolation filter (Cho ¶ 0091, image block generator in encoder generates “image block comprised of a residual signal corresponding to an image block composed of a residual signal corresponding to the error difference between the input current image block and the prediction block generated in the mode selected”),
wherein information indicating whether to apply the adaptive interpolation filter is encoded into a bitstream (Joshi ¶ 0055, filter disable flag is encoded as a block-level syntax element), and
wherein, when the adaptive interpolation filter is determined to be applied at the determining, filter tap information is obtained, (Joshi ¶ 0137, filter length selection according to sample position within a prediction block) and
wherein the selecting the interpolation filter is performed by selecting a filter based on the filter tap interpolation (Kanou Figs. 2–3, determine filter size based on interpolation pixel position).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Cho to select adaptively among the Kanou 6 and 8 tap interpolation filters, in order to balance prediction efficiency and processing requirements (Kanou ¶¶ 0013–15).
It would have been obvious at the time of effective filing to modify the Cho adaptive filter to be enabled or disabled selectively, as taught by Joshi, because Joshi states in ¶ 0053 that a selectively disabled filter increases coding efficiency in video content containing sharp edges.

Regarding claim 21, Cho in view of Joshi and Kanou teaches a non-transitory computer-readable recording medium storing a bitstream to cause a processor of a decoding apparatus (Cho, ¶ 0003, computer embodiment) to perform [the claim 9 method] (claim 9 rejection supra).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/            Primary Examiner, Art Unit 2487